          Case 2:20-mj-00438-DUTY
                              ~~  Document 1 Filed 01/31/20 Page 1 of 1 Page ID #:1
                                                                                    -~
                                    t                                                 t

                                                                                                        I' iL~.[~



                                                                                          BOZO JAN 3I ~M f~. 37


                                   UNITED STATES DISTRICT COURT                           FsY~
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                 CASE NUMBER

                                                                          ~~ . 1 R'M J "~ ~ b ~ ~ ~ U ~
                S Y"T                         PLAINTIFF(S)
                            V.                                                                   ('~

                                                                 v v ~vv ~ e ~- .~
     Scww.c..~ ~=~'~~ r ~               ~ w~~Qso„~
                                                                                AFFIDAVIT RE
                                            DEFENDANT(S).                 OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by:          l,.oM-? ~'h^w~
in the~           14~                District of    ~10~.~ ~                     on                    ~o
at               ❑ a.m. / D p.m. The offense was allegedly committed on or about                               X43
in violation of Title     (g                        U.S.C., Sections) 22 2 4,                          s.
to wit:        ~Ztac~p~ o-~ C~.,l~ 1~orr.o ~.~ 1~.~

A warrant for defendant's arrest was issued by:

Bond of$                                 was Qset / Q recommended.

Type of Bond:

Relevant documents)on hand (attach):


I swear that the foregoing is true and correct to the best of my knowledge.
                                                                                   ~.~~~~
         to                             m                                      I                                     by

                                                                   Deputy Clerk.

                                             >~~           'tS
                                                   .~,. ~ ~~
                                                   1202               Vay..~l 11"l..,r 4~ ~.
Signature of Agent                                                Print Name of Agent


     ~~~                                                             5~►~ 1 ,~t.~.,.-~
Agency                                                            Title


CR-52 (05/98)                            AFFIDAVIT RE OUT-OF-DISTRICT WARRANT
